Citation Nr: 0735910	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  99-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left eye loss of 
vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1950 and from May 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The case was previously before the Board in October 2003 and 
August 2005, when it was remanded for examination of the 
veteran and medical opinions.   The requested development has 
been completed.  

The veteran has requested service connection for hearing loss 
and tinnitus.  See Statements dated July 29, 2002, and June 
9, 2005.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

Left eye loss of vision was not manifest in service and is 
unrelated to service.  


CONCLUSION OF LAW

Left eye loss of vision was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in February 2001, February 2004, July 2005, 
and September 2005 that addressed all four notice elements.  
These letters were not sent prior to the initial AOJ decision 
in this matter in June 1998.  The letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, including that in his possession, to the 
AOJ.  While notice was provided after the initial 
adjudication, the current notice requirements were not in 
effect in June 1998 and there was subsequent process after 
the notices.  The claim was most recently readjudicated in a 
July 2007 supplemental statement of the case (SSOC).  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in the July 2007 SSOC, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The failure to provide the July 2007 Dingess notice earlier 
is harmless, as service connection has been denied and no 
disability rating or effective date will be assigned.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, private, and VA 
medical records, and examined the veteran in November 2006.  
VA has satisfied its assistance duties.  The veteran's 
representative requested that an opinion be obtained in 
accordance with 38 C.F.R. § 20.901.  However, such medical 
expertise is not needed for an equitable disposition of this 
appeal.  There is an adequate VA medical opinion of record, 
dated in November 2006.  The veteran reported in August 2007 
that he has no other information or evidence to submit.  The 
duty to notify and assist has been satisfied.
 
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Associated with the claims folder is a DD-214 submitted by 
the veteran stating that he, "Participated in operations 
against enemy forces in South and Central Korea."  This 
document appears to have been altered, as the veteran's 
original DD-214 obtained in 1954 contained no such statement.  
Regardless, the veteran has not alleged that his left eye was 
injured in combat.  See 38 U.S.C.A. § 1154(b).

Service medical records do not show any complaints or 
findings of a left eye disorder.  The veteran's left eye was 
normal on service discharge examination in November 1954.  
The first indication of many years after service.  The 
veteran was diagnosed as having diabetic retinopathy of VA 
examination in February 1996.  In August 1997, he was 
diagnosed as having ischemic optic neuropathy of the left 
eye.

On more recent VA examination in November 2006, the veteran 
was diagnosed as having refractive error, profound visual 
impairment of the left eye most probably due to ischemic 
optic neuropathy, blepharitis, senile cataracts, and mild 
nonproliferative diabetic retinopathy.  The examiner 
concluded that the ischemic optic neuropathy was at least as 
likely as not caused by diabetes mellitus and hypertension 
and that the loss of vision, including cataracts was not 
related to service, including the in-service trichuriasis.  

The veteran's opinions about the cause of his left eye loss 
of vision are not competent, as he is a layperson who has no 
demonstrated knowledge of medicine.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

There is no competent medical evidence of record indicating 
that the veteran's left eye loss of vision had its onset 
during service or is related to any in-service disease or 
injury.  The only competent evidence of record as to whether 
it is related to service indicates that it is not.  
Accordingly, service connection is not warranted for left eye 
loss of vision.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for left eye loss of vision is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


